Citation Nr: 1433348	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from April 1980 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) from the Board at the RO in March 2011.  A transcript of the hearing is associated with the claims file.

In May 2011 and January 2012, the Board remanded this matter for additional development.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a review of the record reveals that further development of the matter on appeal is necessary.

In January 2012, the Board discussed the inadequate findings contained in a July 2011 VA audiology examination report.  It remanded this matter in order to obtain the detailed audiometric test results from a June 2011 VA clinical audiometric examination conducted a few weeks before the July 2011 VA examination.

After obtaining the requested audiometric test results, the AOJ sought an additional VA medical opinion in order to interpret the air conduction and speech recognition values contained in the June 2011 VA clinical audiometric examination.  It was specifically indicated that the June 2011 examiner did not use the Maryland CNC speech recognition test.  In a September 2012 medical opinion, a VA physician noted his review of the pertinent evidence and provided pure tone threshold values based upon comparison between graphic and tabular data.  It was further indicated that there was insufficient descriptive information available to authoritatively translate the speech recognition threshold testing as performed to the Maryland CNC scoring system. 

In a May 2014 statement, the Veteran's representative argued that the June 2011 examination findings were inadequate for rating purposes due to the lack of proper Maryland CNC controlled speech discrimination test required under 38 C.F.R. § 4.85.  It was further asserted that the June 2011 examination findings were nearly three years old and should be considered too remote to adequately determine the Veteran's current level of right ear hearing loss.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA's statutory duty to assist the Veteran also includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

In light of the remote and insufficient findings in the June 2011 VA clinical audiometric examination, the AOJ should arrange for the Veteran to undergo a VA audiology examination at an appropriate VA medical facility to determine the current extent and severity of his service-connected right ear hearing loss.

The claims file also reflects that the Veteran has received VA medical treatment for his service-connected right ear hearing loss from the VA Medical Center (VAMC) in San Antonio, Texas (South Texas VA Healthcare System); however, as the record only includes treatment notes from that facility dated up to May 2013, additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected right ear hearing loss from the South Texas VAHCS for the period from May 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the record, the Veteran must be scheduled for a VA examination to determine the severity of his service-connected right ear hearing loss.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone thresholds in decibels and controlled speech discrimination testing (Maryland CNC).  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by right ear hearing loss on the Veteran's daily life and social functioning.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the September 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

